Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-19-2007

Weldon v. Caldwell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1487




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Weldon v. Caldwell" (2007). 2007 Decisions. Paper 417.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/417


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-346                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                    NO. 07-1487
                      ______________________________________

                                 ROBERT C. WELDON,
                                              Appellant

                                             v.

                                 DISTRICT COURT
                             WILLIAM W. CALDWELL
                      ______________________________________

                     On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                              (D.C. Civ. No. 07-cv-00243)
                           District Judge: Richard P. Conaboy
                     _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   August 16, 2007

      Before: MCKEE, FUENTES AND VANANTWERPEN, CIRCUIT JUDGES
                         (Filed: September 19, 2007)
                           ____________________

                                       OPINION
                               _______________________
PER CURIAM

       Appellant Robert C. Weldon, a Pennsylvania prisoner, appeals the District Court’s

order dismissing his in forma pauperis civil rights complaint filed pursuant to 42 U.S.C.

§ 1983. In that complaint, Weldon alleged that Judge William W. Caldwell, who is

presiding over a separate civil rights action brought by Weldon, improperly dismissed his

motion for summary judgment to “advance the private interests of the defendants.”
Weldon sought monetary damages and noted that “the rest of what [he] want[s] [the court]

to do for [him] will be discussed at the appropriate time!” Concluding that Judge Caldwell

is immune from suit, the District Court dismissed Weldon’s complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(iii). Weldon appealed.

       Weldon’s claims against Judge Caldwell are barred by the doctrine of judicial

immunity. It is a well-established principle that judges are absolutely immune from suits

for damages under 42 U.S.C. § 1983 when they act in a judicial capacity. See Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978) (citation omitted) (“A judge will not be deprived

of immunity because the action he took was in error, was done maliciously, or was in

excess of his authority; rather, he will be subject to liability only when he has acted in the

‘clear absence of all jurisdiction.’”). Because the act that Weldon complains of –

dismissing his motion for summary judgment – was performed by Judge Caldwell in his

official capacity, Judge Caldwell is entitled to judicial immunity. See Gallas v. Supreme

Court of Pennsylvania, 211 F.3d 760, 768-69 (3d Cir. 2000).

       Having found no merit to this appeal, we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Weldon’s motion for appointment of counsel is denied.

________________________
                                               2